Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00011-CR

                                          Sylvia Ann HALL,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 604034
                           Honorable Grace M. Uzomba, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 13, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and her attorney. See TEX. R. APP. P. 42.2(a). We grant the motion and dismiss this appeal. See id.

                                                    PER CURIAM

DO NOT PUBLISH